DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 28 July 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 23 March 2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2015/0146448 A1).
With respect to claim 1:	Han teaches “a light emitting device (1) comprising: a two-dimensional rectangular array (100) of light emitting diodes (LEDs) (110), said array of LEDs comprising a plurality of LEDs (110), a center (O1), a perimeter (see Fig. 5) and a first axis 1, d2, etc) is provided in a direction along each line (see Fig. 5), and the LEDs on the first axis (innermost 111) are the same in size and shape (both are  d1 X h rectangles)”.
With respect to claim 3:	Han teaches “wherein the pitch measured as the distance between centers of mutually adjacent LEDs on a line
With respect to claim 4:	Han teaches “wherein the at least one gradient in size of the LEDs is an increase, a decrease or a combination of an increase and a decrease, and/or wherein the gradient in the size of the LEDs is obtained by providing the two or more LEDs on each line with different shapes (see Fig. 5)”.
With respect to claim 5:	Han teaches “wherein the direction in which the lines extend is a linear direction (see Fig. 5)”.
With respect to claim 12:	Han teaches “wherein a second axis is defined as extending perpendicular to the first axis (left-right in the perspective of Fig. 5), through said center and transverse to said perimeter (see Fig. 5), and wherein the at least one gradient in the size of the LEDs, and where appropriate the size of the optical element

With respect to claim 14:	Han teaches “wherein the lines of LEDs of the array of LEDs are arranged in a quadratic configuration, a rectangular configuration (see Fig. 5), and/or wherein the LEDs of the array of LEDs are tilted around their optical axis”.
With respect to claim 15:	Han teaches “a lamp, a luminaire or a lighting fixture (paragraph 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 1 above, and further in view of Fu et al. (US 2018/0302963 A1).
With respect to claim 2:	Han teaches “a light emitting device according to claim 1 (see above)”. 
Han does not specifically teach “wherein the pitch measured as the distance between centers of mutually adjacent LEDs on a line is constant”.
However, Fu teaches “wherein the pitch measured as the distance between centers of mutually adjacent LEDs on a line is constant (paragraph 26)”.
It would have been obvious at the time the application was originally filed for one of ordinary skill in the art to modify the light emitting device of Han with the constant pitch taught by Fu in order for the LEDs of different sizes to emit light with the same intensity per unit area compared to each other (Fu paragraph 25).
With respect to claim 6:	Han does not specifically teach “further comprising a plurality of electrically conductive tracks (see Fig. 1), wherein each electrically conductive track of said plurality of electrically conductive tracks comprise a positive terminal (connection to positive output of 12) and a negative terminal (connection to negative output of 12) for connection with a power source (10), and wherein LEDs of said array of LEDs having the same size (14, 16, and 18, respectively) are connected to the same one electrically conductive track of said plurality of electrically conductive 
It would have been obvious at the time the application was originally filed for one of ordinary skill in the art to modify the light emitting device of Han with the wiring scheme of Fu in order to drive the groups of LEDs (Fu paragraph 61).
With respect to claim 7:	Han does not specifically teach “further comprising a plurality of electrically conductive tracks, wherein the electrically conductive tracks of the plurality of electrically conductive tracks comprise a common positive terminal and one negative terminal  each, and wherein LEDs of said array of LEDs having the same size are connected to the same one electrically conductive track of said plurality of electrically conductive tracks, such that, in operation, the total luminous flux of the LEDs driven by each electrically conductive track of said plurality of electrically conductive tracks is the same”.
However, Fu teaches “further comprising a plurality of electrically conductive tracks (see Fig. 1), wherein the electrically conductive tracks of the plurality of electrically conductive tracks comprise a common positive terminal (connection to positive side of 12) and one negative terminal each (S1, S2, S3), and wherein LEDs of said array of LEDs having the same size (14, 16, and 18, respectively) are connected to the same one electrically conductive track of said plurality of electrically conductive tracks (see Fig. 1), such that, in operation, the total luminous flux of the LEDs driven by each electrically conductive track of said plurality of electrically conductive tracks is the same (paragraph 26)”.

With respect to claim 11:	Han does not teach “wherein the number of LEDs increases with decreasing size of the LEDs”.
However, Fu teaches “wherein the number of LEDs increases with decreasing size of the LEDs (see Fig. 4, paragraph 26)”.
It would have been obvious at the time the application was originally filed for one of ordinary skill in the art to modify the light emitting device of Han with the increasing number of LEDs with decreasing size taught by Fu in order for the LEDs of different sizes to emit light with the same intensity per unit area compared to each other (Fu paragraphs 75-76).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 1 above, and further in view of Han (US 2015/0009698 A1), hereinafter Han II.
With respect to claim 8:	Han teaches “a light emitting device according to claim 1 (see above)”.
Han does not specifically teach “further comprising an array of optical elements, wherein each optical element of the array of optical elements is associated with an LED of the array of LEDs, and wherein each optical element of the array of optical elements 
However, Han II teaches “further comprising an array of optical elements (110, 120, 130, 140), wherein each optical element of the array of optical elements is associated with an LED of the array of LEDs (11, 12, 13, 14), and wherein each optical element of the array of optical elements is configured to enable shaping the light emitted by the LED with which the optical element is associated (paragraph 28)”.
It would have been obvious at the time the application was originally filed for one of ordinary skill in the art to modify the light emitting device of Han with the array of optical elements taught by Han II in order to prevent a light blurring phenomenon (Han II paragraph 17).
With respect to claim 9:	Han does not specifically teach “further comprising an array of optical elements, wherein each optical element of the array of optical elements is associated with an LED of the array of LEDs, and wherein the size of each optical element of the array of optical elements is configured to correlate with the size of the LED with which the optical element is associated”.
However, Han II teaches “further comprising an array of optical elements (110, 120, 130, 140), wherein each optical element of the array of optical elements is associated with an LED of the array of LEDs (11, 12, 13, 14), and wherein the size of each optical element of the array of optical elements is configured to correlate with the size of the LED with which the optical element is associated (see Fig. 2)”.
It would have been obvious at the time the application was originally filed for one of ordinary skill in the art to modify the light emitting device of Han with the array of 
With respect to claim 10:	Han does not specifically teach “wherein the light emitting device further comprises an array of optical elements, wherein each optical element of the array of optical elements is associated with an LED of the array of LEDs, and wherein the optical elements of the array of optical elements on each line are arranged such that at least one gradient in size of the optical elements is provided”.
However, Han II teaches “wherein the light emitting device further comprises an array of optical elements (110, 120, 130, 140), wherein each optical element of the array of optical elements is associated with an LED of the array of LEDs (11, 12, 13, 14), and wherein the optical elements of the array of optical elements on each line are arranged such that at least one gradient in size of the optical elements is provided (see Fig. 2)”. 
It would have been obvious at the time the application was originally filed for one of ordinary skill in the art to modify the light emitting device of Han with the array of optical elements taught by Han II that get bigger with distance from the axis in order to prevent a light blurring phenomenon (Han II paragraph 17).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875